Citation Nr: 0802421	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  05-04 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
bilateral hearing loss.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected sinusitis.  

3.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected residuals of nasal fracture.  

4.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected dermatitis of the back.  

5.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected residuals of the right wrist ganglion 
cyst.  

6.  Entitlement to an effective date earlier than February 
23, 2005 for the grant of service connection for sinusitis.  

7.  Entitlement to an effective date earlier than September 
20, 2002 for increase rating for residuals of nasal fracture.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1971 
to September 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from multiple rating decisions of the RO that 
denied the veteran's application to reopen a claim of service 
connection for bilateral hearing loss, increased the 
evaluation of the service-connected right wrist ganglion cyst 
and residuals of a nasal fracture to 10 percent disabling 
each, effective on September 20, 2002, denied an evaluation 
in excess of 10 percent for the service-connected dermatitis 
of the back, and granted service connection for sinusitis as 
secondary to residuals of nasal fracture, evaluated as 10 
percent disabling effective on May 23, 2005.  

The veteran filed a timely appeal of these decisions, 
including a challenge to the effective dates for the grant of 
service connection for sinusitis and a 10 percent evaluation 
for the service-connected residuals of a fracture to the 
nose.  

As the appeal regarding the issue of a higher evaluation for 
sinusitis involves an original claim, the Board has framed 
this issue as shown on the title page.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  


FINDINGS OF FACT

1.  New and material evidence has not been added to the 
record since an April 1997 RO decision that denied the 
veteran's claim of service connection for a hearing loss; 
this evidence is cumulative and redundant of the evidence 
previously considered and does not, when considered with 
previous evidence of record, relate to an unestablished fact 
(nexus to service or confirmation of in-service stressor) 
necessary to substantiate the claim; nor does it raise a 
reasonable possibility of substantiating the claim.  

2.  The service-connected sinusitis is not shown to be 
characterized by three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  

3.  The service-connected residuals of a nasal fracture 
currently is not shown to be productive of more than 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  

4.  The service-connected dermatitis of the back is not shown 
to affect 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas or to require systemic therapy such 
as corticosteroids or other immunosuppressive drugs for a 
total duration of six weeks or more, but not constantly, 
during the past twelve-month period.  

5.  The service-connected right wrist disability currently is 
not shown to be productive of more than limited motion with 
pain; ankylosed is not demonstrated.

6.  February 23, 2005 is the earliest date that it can be 
factually ascertained that the veteran suffered from 
recurrent chronic sinusitis associated with the service-
connected residuals of nasal fracture.  

7.  An increase in disability for the service-connected 
residuals of a nasal fracture cannot be factually ascertained 
in the year prior to the date of the receipt of the claim on 
September 20, 2002.  



CONCLUSION OF LAW

1.  New and material evidence has not been received to reopen 
the previously denied claim of service connection for a 
bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).  

2.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent the service-connected sinusitis have 
not been met.  38 U.S.C.A. §§ 1155, 5107, (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.97 including Diagnostic Code 6510 
(2007).  

3.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected residuals of 
nasal fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.97 including Diagnostic Code 6502 (2007).  

4.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected dermatitis of 
the back have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118 
including Diagnostic Code 7806 (2007).  

5.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected right wrist 
ganglion cyst are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 3.951, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a including Diagnostic 
Codes 5015, 5214, 5215 (2007).  

6.  An effective date earlier than February 23, 2005, for the 
grant of service connection for sinusitis, is not assignable.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.155(a), 
3.400 (2007).  

7.  An effective date earlier than September 20, 2002, for 
the assignment of a 10 percent disability rating for 
residuals of a nasal fracture is not assignable.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.155(a), 3.400 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, the information and evidence VA will 
seek to provide, and the information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Specific to requests to reopen a previously denied claim, the 
veteran must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  VCAA states that 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a finally decided claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

The rule is effective on November 9, 2000, with exceptions, 
to include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement VCAA and do not provide any rights other than those 
provided by VCAA.  

Here, the RO, in letters dated in November 2002, July 2003, 
and May and December 2006, provided the veteran with the 
notice required under 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b), including the evidence needed to show new and 
material evidence for his claim for service connection for 
hearing loss, and including notice that a disability rating 
and effective date will be assigned if the claims are 
allowed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The veteran was also generally notified of the types of 
evidence VA would assist him in obtaining and informed that 
he should send information or evidence relevant to the claims 
to VA.  In addition, the RO provided notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding the claims, and also informed 
the veteran of the cumulative evidence previously provided to 
VA, or obtained by VA on his behalf.  

For these reasons, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A (West 2002).  
Specifically, the information and evidence associated with 
the claims file consists of service treatment records, post-
service medical and treatment records, VA fee basis 
examinations, and statements of the veteran and his 
representative in support of the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims.  Therefore, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this matter.  

Accordingly, further development and further expending of 
VA's resources is not warranted and adjudication of his 
claims on appeal poses no risk of prejudice to the appellant.  
See 38 U.S.C.A. § 5103A; see, also, Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  


II.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
bilateral hearing loss.

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 
7105(c); 38 C.F.R. §§ 20.1100; see also Hayslip v. Principi, 
364 F.3d 1321 (Fed. Cir. 2004).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed, unless the evidence is 
inherently incredible or consists of statements which are 
beyond the competence of the person making them.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

After reviewing the record, and for the following reasons, 
the Board finds that the veteran has not submitted new and 
material evidence sufficient to reopen his claim.  

In this case, the evidence submitted after April 1997 
consists of VA treatment records and reports of VA fee basis 
examinations, as well as the veteran's own statements.  None 
of the veteran's medical evidence, however, addresses hearing 
loss or any audiological issues.  Rather, these records 
address other medical conditions, including some of the 
service-connected disabilities.  

Here, the veteran asserts that his hearing loss is the result 
of his active duty service.  While the veteran can report 
about his symptoms, his statements as to cause, onset or 
claimed aggravation must be supported by competent medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  See also Cornele v. Brown, 6 Vet. App. 59, 62 (1993) 
(medical evidence which merely documents continued diagnosis 
and treatment of disease, without addressing other crucial 
matters, such as medical nexus, does not constitute new and 
material evidence).  

Based on the foregoing, the Board finds that no new and 
material evidence relevant to the veteran's claim has been 
submitted since the last final RO decision in April 1997.  
There is therefore no new evidence that has raised a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).  Accordingly, the claim of service 
connection for hearing loss is not reopened.  


III.  Increase ratings.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2006).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2006).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2006).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2006); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

The Board also notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  


A.  An initial evaluation in excess of 10 percent for 
sinusitis.

In this case, the service-connected sinusitis is evaluated as 
10 percent disabling under Diagnostic Code 6510.  Under this 
code, a noncompensable evaluation is awarded where the 
condition is detected by x-ray only.  A 10 percent evaluation 
for sinusitis is warranted where there are one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  

A 30 percent evaluation is assignable where there are three 
or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 50 percent evaluation is 
warranted following radical surgery with chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  

The medical evidence in this case consists of VA treatment 
reports and two VA fee basis examinations dated in September 
2003 and February 2005.  

The September 2003 VA examiner noted that the veteran 
suffered from a nasal fracture in 1973 while boxing during 
active duty.  The veteran underwent repair of the nasal 
fracture in 1975 and a reconstruction in 1997.  Obstructive 
breathing was noted to be constant, but he was not receiving 
treatment.  

Upon examination, the veteran was noted to have deviation of 
the septum towards the right.  Approximately 50 percent 
obstruction of the right nostril was noted.  The larynx and 
pharynx were both noted to be within normal limits.  The X-
ray studies revealed findings of probable remote trauma to 
the nasal bones with evidence of old fracture.  No acute bony 
abnormality was seen.  

The VA examiner confirmed the prior VA diagnosis of nasal 
fracture status post reconstruction with obstruction.  No 
diagnosis of sinusitis was offered.  

The February 2005 examiner noted the veteran's in-service 
injury to the nasal septum while boxing for the Marine Corps 
Boxing Team.  The examiner noted the two surgical 
interventions and that there was no long-term amelioration of 
his symptomatology.  The veteran reported having constant 
sinus congestion with irritation and difficulty of air 
exchange from the nares with hoarseness of voice and 
shortness of breath.  

Upon examination, the veteran was noted to have septal 
deviation of the left with bilateral nasal obstruction 60% on 
the right and 75% on the left.  There was associated sinus 
tenderness to palpation in the frontal sinuses and the 
ethmoidal sinus.  

The examiner also found appreciable sinusitis due to 
obstruction, tenderness on palpation, and turbinate 
hypertrophy and bogginess.  The lungs were clear to 
auscultation, bilaterally.  The X-ray studies revealed mild 
deviation of the nasal septum toward the right, no acute bony 
abnormalities, and negative paranasal sinuses.  The examiner 
confirmed the diagnosis of deviated nasal septum.  

The examiner also diagnosed the veteran as status post 
reconstructive surgical intervention x 2 with residual 
continued bilateral nasal obstruction at 60% and 75% of the 
right and left nostril regions with associated recurrent 
chronic sinusitis and air exchange from the nares deficit.  

A VA treatment record dated in October 2003 indicated that an 
examination of the veteran's nose showed red mucosa, septum 
in the midline, patent nares; no discharge, epistaxis, 
lesions or sinus tenderness was noted.  The veteran reported 
having had two surgeries and difficulty breathing, especially 
at night.  

Based on the foregoing, the Board finds that an evaluation in 
excess of 10 percent for sinusitis is not warranted.  Under 
Diagnostic Code 6510, a higher evaluation is warranted only 
where there are three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  
There is no evidence of these criteria in the veteran's 
medical records.  A initial evaluation in excess of 10 
percent is therefore not warranted in this case.  


B.  An evaluation in excess of 10 percent for the residuals 
of a nasal fracture.

The veteran's residuals of nasal fracture is currently 
evaluated as 10 percent disabling under Diagnostic Code 6502.  
Under these criteria, deviation of the nasal septum is 
evaluated at 10 percent if the disability is productive of 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  

In this case, the veteran is currently in receipt of the 
highest evaluation established to compensate for this type of 
condition.  A higher evaluation under other criteria is not 
shown or asserted.  Hence, a claim for a higher schedular 
rating must be denied by operation of law.  


C.  An evaluation in excess of 10 percent for dermatitis of 
the back.

In this case, the service-connected dermatitis of the back is 
currently rated as 10 percent disabling under Diagnostic Code 
7806.  Pursuant to Diagnostic Code 7806, if the skin 
condition covers an area of less than 5 percent of the entire 
body or exposed areas affected, and no more than topical 
therapy is required during the past 12-month period, a no 
percent rating is warranted.  

If at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected; or if intermittent systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs were required for a total duration of less than six 
weeks during the past twelve-month period, a 10 percent 
rating is warranted.  

A 30 percent rating requires 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas be affected, or; 
that systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
six weeks or more, but not constantly, during the past 
twelve-month period.  

Finally, a rating of 60 percent under the revised criteria is 
warranted when the condition covers an area of more than 40 
percent of the entire body or when more than 40 percent of 
exposed areas affected, or; when constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required during the past twelve-
month period.  

The evidence in this case consists primarily of a September 
2003 VA fee basis examination.  The examiner noted that the 
veteran had been diagnosed with eczematous dermatitis and had 
had this condition since 1975.  

Despite various treatments, there was itching and crusting of 
the rash on his back, more or less constantly.  He was 
currently prescribed an anti-itch oral medication.  The 
veteran indicated that the areas involved were not exposed to 
the sun and that he had no functional impairment due to the 
condition.  

Upon examination, the veteran was noted to have a 
hyperpigmented rash approximately greater than 6 square 
inches throughout the midline of the upper back.  There was 
no abnormal texture, no inflexibility, no induration, and no 
tissue loss.  The rash was indicated to cover 2% of the 
nonexposed area.  

The VA examiner also noted that there was no evidence of 
exfoliation, crusting or ulceration.  The examiner diagnosed 
dermatitis nigra on the upper back.  

Based on the foregoing, the Board finds that an evaluation in 
excess of 10 percent for the service-connected dermatitis of 
the back is not warranted.  

The medical evidence does not show that the veteran's 
condition covers 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas or that systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of six weeks or more, but not 
constantly, during the past twelve-month period.  


D.  An evaluation in excess of 10 percent for right wrist 
ganglion cyst.

Currently this disability is evaluated as 10 percent 
disabling under Diagnostic Code 5015.  Under this code, 
benign new growth of bones will be rated on limitation of 
motion of the affected parts, as arthritis, degenerative.  
The affected part in this case is the veteran's right wrist.  

Diagnostic Code 5215 covers limitation of motion of the 
wrist.  Under this Code, a 10 percent evaluation for both 
minor and major (dominant) hands is highest available where 
palmar flexion is limited in line with the forearm, or where 
dorsiflexion is less than 15 degrees.  

The Board notes that dorsiflexion of the wrist to 70 degrees 
and palmar flexion to 80 degrees is considered full range of 
motion.  See 38 C.F.R. § 4.71a, Plate II.  In addition, 
higher evaluations are available under Diagnostic Code 5214, 
but require ankylosis of the wrist.  

In this case, the veteran is currently in receipt of the 
maximum rating assignable under Diagnostic Code 5215.  
Because the highest rating has been awarded under Diagnostic 
Code 5215, no additional higher evaluation is warranted due 
to pain, as discussed in DeLuca v. Brown, 8 Vet. App. 202 
(1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  See Johnston v 
Brown, 10 Vet. App. 80 (1997).  

In addition, the Board notes that the right wrist is not 
shown to be ankylosed.  In this regard, the Board notes that 
the veteran's medical records include a September 2003 VA fee 
basis examination.  

The VA examiner indicated that the veteran was diagnosed with 
a ganglion cyst of the right wrist in 1974 and opted not to 
have surgery to remove the cyst.  Since that time, the 
condition reportedly had worsened with more pain, decreased 
range of motion, decreased ability to grip and loss of 
strength.  

Upon examination, the veteran was noted to have limited range 
of motion of the right wrist compared to the left, and pain.  
No ankylosis, however was indicated, and no arthritis was 
diagnosed.  In addition, the examiner indicated that there 
was no fatigue, weakness, lack of endurance or 
incoordination. A higher evaluation under Diagnostic Code 
5214 is therefore not assignable in this case.  

Based on the foregoing, an evaluation in excess of 10 percent 
for the service-connected right wrist ganglion cyst residuals 
is not warranted.  


E.  Extraschedular analysis.

Finally, the record does not establish that the schedular 
criteria are inadequate to evaluate the service-connected 
disabilities so as to warrant assignment of a higher rating 
on an extraschedular basis.  In this regard, the Board notes 
that there is no showing that any of the disabilities has 
resulted in marked interference with employment.  

In addition, there is no showing that the disabilities have 
necessitated frequent periods of hospitalization or have 
otherwise rendered impractical the application of the regular 
standards.  

In the absence of evidence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  



IV.	Earlier effective dates. 

Generally, the effective date of an award based on an 
original claim or a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a); Rodriguez v. West, 189 F.3d 
1351, 1354 (Fed. Cir. 1999).  

The effective date for a grant of service connection is the 
day following separation from active service or the date 
entitlement arose, if the claim is received within one year 
of separation from service.  If the claim is not received 
within one year of separation from service, the effective 
date for a grant of service connection is the date of receipt 
of the claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

Where new and material evidence is received after final 
disallowance, the effective date will be the date of receipt 
of the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400 (q)(ii), (r).  

A claim for increased rating shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  
If the increase occurred more than one year prior to the 
claim, the increase is effective the date of claim.  If the 
increase occurred after the date of claim, the effective date 
is the date of increase.  38 U.S.C.A. §5110(b) (2); Harper v. 
Brown, 10 Vet App 125 (1997); 38 C.F.R. §3.400(o); VAOPGCPREC 
12-98 (1998).  In making this determination the Board must 
consider all of the evidence, including that received prior 
to previous final decisions.  Hazan v. Gober, 10 Vet. App. 
511 (1997).  

Generally, a specific claim in the form prescribed by VA must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. §5101(a) (West 
Supp. 2005); 38 C.F.R. §3.151 (2007).  A "claim" is a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit. 38 C.F.R. §3.1(p) (2007).  

A report of examination or hospitalization will be accepted 
as an informal claim for benefits under an existing law or 
for benefits under a liberalizing law or VA issue, if the 
report relates to a disability which may establish 
entitlement. 38 C.F.R. §3.157(a).  

In this regard, the Board notes that any communication or 
action indicating an intent to apply for one or more benefits 
administered by VA may be considered an informal claim.  See 
38 C.F.R. § 3.155(a).  However, "[t]he mere presence of the 
medical evidence [in the record] does not establish an intent 
on the part of the veteran" to seek service connection for a 
condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).  
The mere receipt of medical records cannot be construed as an 
informal claim.  See Lalonde v. West, 12 Vet. App. 377, 382 
(1999).  


A.	An effective date earlier than February 23, 
2005 for the grant of service connection for 
sinusitis.

In this case, the evidence shows that the veteran filed a 
claim seeking an increased rating for his service-connected 
residuals of a nasal fracture that was received at the RO on 
September 20, 2002.  

In connection with this claim, the veteran was afforded a VA 
fee basis examination dated on May 23, 2005.  During this 
examination, the veteran was diagnosed with sinusitis.  A 
review of the medical evidence in the veteran's claims file 
does not indicate a diagnosis for this condition prior to the 
May 2005 examination.  

As May 23, 2005 is the date that the veteran was first 
diagnosed with sinusitis, this constitutes the earliest date 
that service connection can be awarded.  As noted, if a claim 
is not received within one year of separation from service, 
the effective date for a grant of service connection is the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i).  May 23, 2005 is the date entitlement arose 
in this case.  

For these reasons, the claim for an earlier effective date 
for the grant of service connection for sinusitis must be 
denied.  


B.  An effective date earlier than September 
20, 2002 for an increase rating for the 
residuals of a nasal fracture.

The record shows that the veteran's claim for a higher 
evaluation for his service-connected residuals of a nasal 
fracture was received at the RO on September 20, 2002.  

In a February 2006 rating decision, the RO increased the 
evaluation to 10 percent, effective on September 20, 2002, 
the date of receipt of the claim.  

As noted, generally, the effective date for the grant of an 
increased rating for a service-connected condition shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore.  
38 U.S.C.A. § 5110(a); Rodriguez v. West, 189 F.3d 1351, 1354 
(Fed. Cir. 1999).  

A claim for increased rating, however, shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  

Here, the Board notes that the claims file does not contain 
medical records pertaining to the nasal disability for the 
year prior to September 2002.  Therefore, in this case, an 
effective date in the year prior to September 2002 cannot be 
applied.  

For these reasons, the claim for an effective date earlier 
than September 20, 2002 for the assignment of a 10 percent 
evaluation for the service-connected residuals of a nasal 
fracture must be denied.  



ORDER

As new and material evidence has not been received to reopen 
the claim of service connection for bilateral hearing loss, 
the appeal to this extent is denied.  

An increased, initial evaluation in excess of 10 percent for 
the service-connected sinusitis is denied.  

An increased evaluation in excess of 10 percent for the 
service-connected residuals of the nasal fracture is denied.  

An increased evaluation in excess of 10 percent for the 
service-connected dermatitis of the back is denied.  

An increased evaluation in excess of 10 percent for the 
service-connected residuals of a right wrist ganglion cyst is 
denied.  

The claim for an effective date earlier than February 23, 
2005 for the grant of service connection for sinusitis is 
dismissed.  

The claim for an effective date earlier than September 20, 
2002 for the award pf an increase rating for the service-
connected residuals of a nasal fracture is dismissed.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


